On Motion eor Rehearing.
Mr. Justice Bean
delivered the opinion.
Counsel for plaintiff, in their petition for a rehearing, insist for the first time that the instruction relating to the statute of limitations, for the refusal to give which the judgment was reversed, is erroneous, and was properly refused, because it assumed as established facts which were disputed. They presented no such question at the argument or in their briefs, although an issue thereon was tendered by the appellant in its briei We therefore very naturally assumed, as we were clearly justifiable in doing, that the instruction was proper, and should have been given, unless plaintiff’s contention was sound that the right of action “accrued when the logs were cut up by the appellant in this case, rendering them impossible of identification, alleged in the complaint to be about May 10, 1893, but the proofs show they were cut up in June, 1893.” Ordinarily we should be disposed to let the question rest here. However, in order to avoid the possibility of injury to the plaintiff, we have again examined the record, from which *464it clearly appears that there is no ground in fact for the criticism of the instruction. The bill of exceptions recites that “all the testimony showing the various quantities and dates” of the removal of the logs from the State of Washington by the defendant is contained therein. The logs were removed from the boom of the Cowlitz & Columbia River Boom Company. One Banks was an employé of the boom company during the time, and scaled the logs. He testified that he saw them in the raft of the defendant at the time, and “scaled them there.” He made a memorandum at the time of the date and the quantity of logs scaled in each raft, and testified in detail concerning that matter at the trial. He said the logs were taken from the boom, but he did not know when or by whom. Mr. Poulsen, one of the officers of the defendant corporation, testified, however, that “we took them [the logs] away as quick as they were rafted,” and “they were taken away as they were rafted; they were taken away at that time.” Mr. Dodd, who was the president of the boom company, testified that “they [the logs] were delivered as they were rafted, during January, February, and March, 1893.” All this testimony stands uncontradicted, and it appears therefrom that Banks scaled the logs after they were put in the raft of the defendant company, and that it took them away as soon as they were scaled. Under the testimony given, therefore, there was no error in the instructions assuming as an established fact that a certain definite quantity of logs was taken by the defendant from the State of Washington after January 23, 1893.
5. Nor is there any merit in the point made in the petition, also for the first time, that the defense of the statute of limitations is insufficient because it only applies to a portion of the logs taken. There is an old rule of the common law that, if a defense is set up as an answer to the whole cause of action, while it is in fact only a partial de*465fense, it will be held bad on demurrer, although it would be admissible as a partial defense if properly pleaded: Pomeroy, Code Rem. (3 ed.) § 608. In this case, however, the complaint sets up but one cause of action, alleged to have accrued on or about the 10th day of March, 1893. The plea of the statute of limitations was interposed as a defense to this cause of action. If it appeared upon the trial that a portion of the logs was taken more than six years prior to the commencement of the action, the defendant is entitled to the benefit of such defense, so far as it is applicable to the facts.
The petition for rehearing is denied.
Rehearing Denied.